DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (EP 2 835 434 A2). 
In regard to claim 1, Suga et al. (EP ‘434) discloses nickel base superalloys having compositions  relative to that of UNS N07028 (with reference to Table 1 of the specification) as set forth below ([0033-0054]). 
Element
Claim 1 (N07028)
(weight percent)
Suga et al. (EP ‘434)
(mass percent)
Overlap
C
0.04 – 0.08 
0.01 – 0.07 
0.04 – 0.07 
Mn
0 – 0.3 
0 – 0.1 
0 – 0.1 
Si
0 – 0.15 
0 – 0.1 
0 – 0.1 
P
0 – 0.015 
-
0
S
0 – 0.015 
approximately 0
0/approximately 0
Cr
18.5 – 20.5 
14 – 26 
18.5 – 20.5
Co
9.0 – 11.0 
10 – 15 
10 – 11 
Element
Claim 1 (N07028)
(weight percent)
Suga et al. (EP ‘434)
(mass percent)
Overlap
Mo
8.0 – 9.0 
7 – 10 
8 – 9 
W
0 – 0.5 
-
0
Nb
0 – 0.2 
0.1 – 0.7 
0.1 – 0.2 
Ti
1.9 – 2.3 
0.8 – 3 
1.9 – 2.3 
Ta
0 – 0.1 
0.05 – 0.7 
0.05 – 0.1 
Al
1.38 – 1.65 
0.8 – 3 
1.38 – 1.65 
B
0.003 – 0.010 
0.001 – 0.006 
0.003 – 0.006 
Fe
0 – 1.5 
approximately 0
0/approximately 0
Cu
0 – 0.1 
approximately 0
0/approximately 0
Zr
0 – 0.02
-
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of carbon, manganese, silicon, phosphorus, sulfur, chromium, cobalt, molybdenum, tungsten, niobium, titanium, tantalum, aluminum, boron, iron, copper and zirconium for the nickel base superalloys disclosed by Suga et al. (EP ‘434) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, manganese, silicon, phosphorus, sulfur, chromium, cobalt, molybdenum, tungsten, niobium, titanium, tantalum, aluminum, boron, iron, copper and zirconium from that disclosed by Suga et al. (EP ‘434) because Suga et al. (EP ‘434) discloses the same utility throughout the disclosed ranges. 
	Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours and a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). The Examiner notes that the aging temperatures overlap. MPEP 2144.05 I. 
	In regard to claim 2, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours, which is within the claimed range (Table 3). 
	In regard to claim 3, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1650⁰F during the first aging step, where the principal difference between a claimed process Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
	In regard to claim 4, Suga et al. (EP ‘434) discloses a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1450⁰F during the second aging step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
	In regard to claim 5, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1850⁰F during the preliminary heat treatment step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
In regard to claim 6, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours and a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). The Examiner notes that the aging temperatures overlap. MPEP 2144.05 I. 
In regard to claim 7, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours (Table 3).
In regard to claim 8, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1650⁰F during the first aging step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
In regard to claim 9, Suga et al. (EP ‘434) discloses a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1450⁰F during the second aging step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971).
In regard to claim 10, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1850⁰F during the preliminary heat treatment step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971).
In regard to claim 11, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours and a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). The Examiner notes that the aging temperatures overlap. MPEP 2144.05 I.
In regard to claim 12, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours (Table 3).
In regard to claim 13, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1650⁰F during the first aging step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971).
Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971).
In regard to claim 15, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours (Table 3).
In regard to claim 16, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours and a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). The Examiner notes that the aging temperatures overlap. MPEP 2144.05 I. 
In regard to claim 17, Suga et al. (EP ‘434) discloses a prior intermediate heat treatment of 1025⁰C (1877⁰F) for 10 hours (Table 3).
In regard to claim 18, Suga et al. (EP ‘434) discloses first aging at a temperature in the range of 675 to 850⁰C (1247 to 1562⁰F) for 10 to 48 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1650⁰F during the first aging step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971).
In regard to claim 19, Suga et al. (EP ‘434) discloses a second aging at a temperature of 780⁰C (1436⁰F) for 20 to 30 hours (Table 3). While Suga et al. (EP ‘434) does not specify achieving 1450⁰F during the second aging step, where the principal difference between a claimed process and that taught by a reference is a difference in temperature, it is incumbent upon Applicant to establish the criticality of that difference. Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759